Chek
tis Diedwet Coun &
33. Tuo hig - Ce 20¥

Thy AGele, Te DbS02

 

 

Z- 7-19
Dew cle;
Heose Oud Enclsect Met. fe Bch fueese Ba
b Phe Othe bb at. be Pyoake Oe oe “ds

Mes Aleve Parvide Ae wh a SAP of. he Aocall
[ossk-——"PRofes AnA a Ockit Sheet

wall Ya!
pies khell¥.

Laney wt). Boh.
ft9-S-2

 

 
| United Shtes Disticl lourt
Mortkern Diktrct ot (OLAS
SA AnGels LIAS 1 ON CLERK ,
Lakly ma. Bush: Pie Re OF Tx

Pe ditronen USM 1) py y, 2)

Cause. nev G*1 APU 0000 6-C
,

Lorie Davis :

“Aes Ponclen &

 

 

Notion to be Excluded

From Lxtra (ePies

Honorah/e Joely e et Said Cer€t

fomes Wows fekitiner- th thse Abwe gIWeC Cavse thom Kiles
Ais Ahi 4 be btchithdé Stem Aele_ G2) Fed. tw 2
Brsecl L771 She Aotowwng :

4, Pe bbaer ts Sorrent/l umn Mo). Ack 22 Bid caaebe 4
oblai. Carbon - o obi im whi Le malle Liyliteds Ar
Sha loon. |

a. Fae ches wet Praise any Sam of Xo, Aha to Potting
On. LOPNG Seruce for alhercters .

3. BEF bnexr 4ts No fonts # oblars the Serutes a 4 a
Sree. old! CR tink Service .

* Ze “ WeBer v7 Che Abies write Geely Brrhn the Aebblns
“ang Chéate Lt tas Atak n a Prelréef” ‘

trewusis Ci onsidéred, Jot base. will Sask#ili Solhew ath [out tke;
Ol Cdis ant Ahaes thi font 4 atl pablbhia te bea
Etthodel ture XKe4+- ores,

Yetbhhne tell Fnevtrn. bay
Lanne. Bah Sb Ye

Ibbt SIR Cos¥
Jaetne. La les ye. 7S 7st

—/~

 
Ceetlicate of Service

i ads here by Conki lt that a 7 fue ane CivveckF Airumert exch thee,

/ Vob'n. 4o_ Exclude A ts, been senet ua US.Matl: opent y
addressed 3 Pas lage Dre Vacd ; 4 the Oarted Stetes Dtsbric Count
23 a, Twelvg “Poon zee S Am. Aayelo Tk. OV boe3 .

Dne. thos 7 lav 6 { WMtick. Za,

Lanny m. Bask ~ (HV
AW Ye 2x
Te uncer Colyer x 7S IKb

/
Leena, Whe Bush. — £4917¢8/0
Aub tm wesd — phe Uwit
Towner “0 Law, Tie, ISHRL

—hegal —_—

 

 

 

 

 

 

 

 

Uy ted States Disha A a
Northan’ dishie? ok TALIS
33 Tir hie ~ Cun ~ 269

Sn AvGel TK. 7LIP3

 

 

 
